Plaintiff brought this action to Franklin Municipal Court seeking to recover damages because a certain Buick car which he purchased from defendant was in fact a 1934 model instead of a 1935 model as represented. Below, plaintiff had a verdict for $50.00 damages and judgment was rendered upon this verdict. The case is here upon the exceptions of defendant taken to the refusal of the court to grant defendant's motion to set the verdict aside upon the ground that there was no evidence to support it. This is the only question briefed.
One Vail, introduced as a witness by plaintiff, testified in substance that a 1934 model Buick automobile was worth from $95 to $100 less than a 1935 model Buick car in the same condition. The defendant testified that this difference in value was from $25 to $30. This was all the evidence introduced upon this question.
The jury was not bound to fix the damages at the exact amount as testified to by either witness, but might consider the testimony of each of them. The verdict for $50, being intermediate between the high and low sums covered by the testimony, cannot be said to be without supporting evidence.Jeffersonville, Madison  Indianapolis Railroad Co. v. Tull,37 Ind. 341; Western  Atlantic Railroad Co. v. Brown, 58 Ga. 534. *Page 91 
The case of Collins v. Fogg, 110 Vt. 465, 8 A.2d. 684, cited by defendant, is not in point here. In that case the verdict returned by the jury was not within limits covered by the testimony.
Judgment affirmed.